PeR CüRIAM.
Defendants, who were general contractors for the repair of a burned building, employed plaintiff, who had been engaged in the electrical business 36 years, to do temporary electrical work in the burned building to supply light so the repair work could begin. Plaintiff, in doing his work, was walking a foot or so to the right of a ragged edged burned-out hole in the floor six or eight feet square, that he had seen and passed several times before, when a board broke under his left foot, and he fell into the basement, receiving injuries.
A careful consideration of the evidence in the Record constrains us to hold that the court below correctly entered the judgment of nonsuit, if not upon the ground of plaintiff’s failure to make out a case of actionable negligence against the defendants, then upon the ground of contributory negligence.
Affirmed.